United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                       June 1, 2005

                        _______________________                Charles R. Fulbruge III
                                                                       Clerk
                              No. 04-60067
                        _______________________

                         STEPHEN MICHAEL COMBS,

                                                      Plaintiff-Appellee,

                                  versus

                      JAMES HOLMAN, ETC.; ET AL.,

                                                               Defendants,

          NORRIS W. KENNEDY, Officially and Individually,

                                                     Defendant-Appellant.



            Appeal from the United States District Court
              for the Southern District of Mississippi
                           3:00-CV-36-L-N


Before JONES, WIENER, and CLEMENT, Circuit Judges.

PER CURIAM:*

            On this appeal following a bench trial, we review the

district court’s findings of fact, including whether an officer has

acted with deliberate indifference, under a clearly erroneous

standard.    Gates v. Cook, 376 F.3d 323, 333 (5th Cir. 2004).             The

district court’s findings of fact will not be disturbed unless,

after reviewing the entire record, this court is “left with the

definite and firm conviction that a mistake has been committed.”


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
Rodriguez v. Bexar County, Texas, 385 F.3d 853, 860 (5th Cir. 2004)

(quoting Anderson v. City of Bessemer City, 470 U.S. 564, 573

(1985)).   Once the facts are established, the question whether the

facts found by the district court constitute a constitutional

violation is reviewed de novo.        Gates, 376 F.3d at 333.   After

reviewing the full record, the district court opinion and briefs,

and hearing oral argument, we find no reversible error as to the

factual findings and liability holding against Norris Kennedy for

his conduct in this incident.

           Kennedy also challenges the district court’s damages

award as duplicative.    As damages constitute factual findings, we

review the damages award for clear error. Lebron v. United States,

279 F.3d 321, 325 (5th Cir. 2002).     Damages awarded under 42 U.S.C.

§ 1983 are governed by common law tort principles.        Sockwell v.

Phelps, 20 F.3d 187, 192 (5th Cir. 1994).    Here, the district court

gave four specific awards: “(1) $25,000 for past and present

personal injuries; (2) $30,000 for past and present pain and

suffering; (3) $55,000 for past and present emotional damages; and

(4) $165,000 for permanent injury and future pain, suffering and

emotional damage.”      Dist. Ct. Op. at 3.      Although this award

appears inconsistent initially, it comports with the law.         The

Supreme Court allows recovery for actual damages as well as mental

and emotional distress.      See Memphis Community Sch. Dist. v.

Stachura, 477 U.S. 299, 306-07 (1986).       The district court appa-

rently awarded the first category of damages to compensate Combs

                                  2
for his disfigurement, the second and third categories for, inter

alia, the pain and suffering and emotional damages suffered during

the incident, and the fourth category as a collective award for

future injury, medical expenses, pain and suffering, and emotional

damages. In light of the thorough factual findings by the district

court, this damages award is not clearly erroneous.   The judgment

of the district court is AFFIRMED.




                                3